IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Pennsylvania State System of Higher         :
Education, Office of the Chancellor,        :
                          Petitioner        :
                                            :
      v.                                    :   No. 2126 C.D. 2015
                                            :
Association of State College and            :
University Faculties, ("APSCUF"),           :
                          Respondent        :

California University of Pennsylvania,      :
                          Petitioner        :
                                            :
      v.                                    :   No. 2127 C.D. 2015
                                            :
Association of State College and            :
University Faculties, ("APSCUF"),           :
                          Respondent        :

Cheyney University of Pennsylvania,         :
                        Petitioner          :
                                            :
      v.                                    :   No. 2128 C.D. 2015
                                            :
Association of Pennsylvania State College   :
and University Faculties ("APSCUF"),        :
                          Respondent        :

Clarion University of Pennsylvania,       :
                         Petitioner       :
                                          :
     v.                                   :     No. 2129 C.D. 2015
                                          :
Association of Pennsylvania State College :
and University Faculties ("APSCUF"),      :
                          Respondent      :
East Stroudsburg University                 :
of Pennsylvania,                            :
                        Petitioner          :
                                            :
      v.                                    :   No. 2130 C.D. 2015
                                            :
Association of Pennsylvania State College   :
and University Faculties ("APSCUF"),        :
                          Respondent        :

Edinboro University of Pennsylvania,        :
                        Petitioner          :
                                            :
      v.                                    :   No. 2131 C.D. 2015
                                            :
Association of Pennsylvania                 :
State College and University                :
Faculties ("APSCUF"),                       :
                         Respondent         :

Indiana University of Pennsylvania,         :
                         Petitioner         :
                                            :
      v.                                    :   No. 2132 C.D. 2015
                                            :
Association of Pennsylvania                 :
State College and University                :
Faculties ("APSCUF"),                       :
                         Respondent         :

Kutztown University of Pennsylvania,        :
                        Petitioner          :
                                            :
      v.                                    :   No. 2133 C.D. 2015
                                            :
Association of Pennsylvania                 :
State College and University Faculties      :
("APSCUF"),                                 :
                         Respondent         :

Lock Haven University of Pennsylvania,      :
                       Petitioner           :
                                            :
      v.                                    :   No. 2134 C.D. 2015
                                            :
Association of Pennsylvania                 :
State College and University Faculties      :
("APSCUF"),                                 :
                         Respondent         :

Millersville University of Pennsylvania,    :
                          Petitioner        :
                                            :
      v.                                    :   No. 2135 C.D. 2015
                                            :
Association of Pennsylvania State           :
College and University Faculties            :
("APSCUF"),                                 :
                        Respondent          :

Shippensburg University of Pennsylvania,    :
                        Petitioner          :
                                            :
      v.                                    :   No. 2136 C.D. 2015
                                            :
Association of Pennsylvania State College   :
and University Faculties ("APSCUF"),        :
                          Respondent        :

Slippery Rock University of Pennsylvania, :
                         Petitioner       :
                                          :
      v.                                  :     No. 2137 C.D. 2015
                                          :
Association of Pennsylvania               :
State College and University              :
Faculties ("APSCUF"),                      :
                         Respondent        :

West Chester University of Pennsylvania,   :
                        Petitioner         :
                                           :
      v.                                   :   No. 2138 C.D. 2015
                                           :
Association of Pennsylvania                :
State College and University               :
Faculties ("APSCUF"),                      :
                         Respondent        :

Mansfield University and Bloomsburg        :
University,                                :
                        Petitioners        :
                                           :
      v.                                   :   No. 2654 C.D. 2015
                                           :
Association of Pennsylvania                :
State College and University Faculties     :
("APSCUF"),                                :
                         Respondent        :


                                      ORDER

             NOW, August 19, 2016, upon consideration of respondent’s

application for reargument and petitioners’ answer in response thereto, the

application is denied.



                                           MARY HANNAH LEAVITT,
                                           President Judge